United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3250SD
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Robert Sam Raisch, Jr.,                  *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: February 10, 1998
                                Filed: February 20, 1998
                                 _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

       Robert Sam Raisch, Jr. appeals his conviction and sentence for assaulting a
federal officer. Raisch contends his due process rights were violated because the
district court failed to inform him of the possible application of a sentencing
enhancement until shortly before trial. Raisch also raises several contentions about the
instructions, the handling of discovery, and the admissibility of evidence offered by
Raisch. Finally, Raisch challenges the district court's enhancement of his sentence for
physical contact with the arresting law enforcement officers. After careful review of


      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
the record, we conclude Raisch's due process argument was mooted by the sentence
he received and the district court correctly resolved Raisch's remaining claims. We are
satisfied that no error of law appears, and the district court did not misapply the
sentencing guidelines. We affirm Raisch's conviction and sentence. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-